Pish, P. J.
The requests to charge, in so far as they were sound, were fully covered by the charge given. The portions of the charge of which complaint was made were not erroneous for any of the reasons assigned. The judge, in questioning the witnesses as set out m the motion for a new trial, did not intimate an opinion as to their credibility or as to what had been proved. There was no error in admitting evidence. Although the jury found the accused guilty of assault with intent to murder and recommended that he be punished as for a misdemeanor, the fact that the judge did not approve this reeommendation, but sentenced him for a felony, was no cause for a new trial. Daniel v. State, 118 Ga. 16. The evidence warranted the verdict, and the court did not err in refusing to grant a new7 trial.

Judgment affirmed.


All the Justices concur.